    Case 6:06-cr-60011-AA      Document 376   Filed 01/07/21   Page 1 of 5




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT JOSEPH DIBEE

                     UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON


 UNITED STATES OF AMERICA,               Case No. 6:06-cr-60011-AA-1
                  Plaintiff,
                                         DECLARATION OF MATTHEW
                                         SCHINDLER IN SUPPORT OF
                    vs.                  MOTION FOR RELEASE


 JOSEPH DIBEE,
                          Defendant(s)
                          .

      The undersigned, as counsel for Mr. Dibee, does swear under penalty

of perjury that the following is true:

   1. On June 11, 2020 I was appointed successor counsel to represent Mr.

      Dibee under the Criminal Justice Act. See ECF #322.

   2. Mr. Dibee is charged with various federal crimes relating to a series of

      arsons that took place in the late 1990s and early 2000’s. See ECF #115.

   3. The posture of the case, as well as the underlying facts and

      circumstances, are well known to the court.




Page 1 – SUPPLEMENTAL DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF MOTION
FOR RELEASE
    Case 6:06-cr-60011-AA    Document 376     Filed 01/07/21   Page 2 of 5




   4. This second supplemental declaration augments Mr. Dibee’s now

      pending motion for release. It sets forth material information that

      became known to counsel since filing ECF #373 on December 30,

      2020.

   5. Since December 30, 2020 various members of the defense team have

      requested to speak to Mr. Dibee through the attorney-client phone at

      Inverness Jail. Between defense investigators and I, there have been at

      least 15 attempts to contact Mr. Dibee where we are told to call back

      later and then were unable to reach him or allowed to speak only for a

      few minutes. Up January 6, 2020, Mr. Dibee was restricted to walks of

      no more than 15 minutes. We have been unable to accomplish anything

      substantive on the case with him as a result.

   6. The limitations placed on us by the situation have already compromised

      the attorney-client relationship in a profound way. Defense investigator

      Howell was in the middle of reading Mr. Dibee my first declaration

      (ECF #373) when the jail terminated the call because 15 minutes had

      expired. Mr. Dibee had only heard the first half of the declaration. As a

      result, he spent the next two days in desperate fear that he had exposed

      someone at the jail and caused them harm. Because we could not reach

      him, he spent the next 48 hours angry with me and disappointed that I


Page 2 – SUPPLEMENTAL DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF MOTION
FOR RELEASE
    Case 6:06-cr-60011-AA    Document 376     Filed 01/07/21     Page 3 of 5




      did not share with him the document before it was filed as I had

      promised. He spent that time afraid that this person at the jail would be

      retaliated against and something terrible would happen to them or him.

      When we were finally able to reach him and read the entire document

      to him, he understood that there was no issue, nevertheless this small

      interruption of critical attorney-client communication damaged our

      relationship.

   7. We contacted the Multnomah County Sheriff’s office to determine

      whether we could establish a means for Mr. Dibee to safely review the

      discovery in Multnomah County Inverness Jail. We proposed leaving

      them a laptop with all Internet capability disabled and containing only

      relevant discovery in the case. We would absolve them of any liability

      associated with this inexpensive machine. Since there are nearly no

      contact visits taking place at the jail, we proposed Mr. Dibee would be

      placed in the locked contact visiting room with the machine and

      allowed to review discovery on his own. The jail refused. It did not

      want the precedent it might establish for other inmates.

   8. The only option the jail offered was for us to risk our lives by entering

      a building where no one is following appropriate protocols to sit in a




Page 3 – SUPPLEMENTAL DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF MOTION
FOR RELEASE
    Case 6:06-cr-60011-AA     Document 376     Filed 01/07/21   Page 4 of 5




      sequence of locked rooms before we are locked in a room with Mr.

      Dibee.

   9. I received credible information from a senior employee of the jail that

      management there have for months refused to comply with basic

      coronavirus precautions mandated by the County Department of

      Health. Because of this neither I nor any member of the defense team

      will be entering the building until we are vaccinated.

   10.If having a member of the defense team sit in a locked room that has no

      ventilation is just barely large enough to be 6 feet away from Mr. Dibee

      is the only alternative available to him to exercise his basic

      constitutional rights to see the evidence against him and to have

      meaningful access to counsel, then it will be necessary for the Court to

      find other counsel for Mr. Dibee. I cannot accept the liability of sending

      defense team members into that building nor will I risk my livelihood

      and health for any defendant or any case. It is also not possible to

      provide effective assistance of counsel and adequately prepare for trial

      of this complexity within these limitations.

   11.The very way this hearing will be conducted is a violation of Mr.

      Dibee’s rights. I will have no capacity to confer with him privately

      during this hearing. If he wants to confidentially say something to me


Page 4 – SUPPLEMENTAL DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF MOTION
FOR RELEASE
    Case 6:06-cr-60011-AA    Document 376     Filed 01/07/21    Page 5 of 5




      or ask me a question, he cannot. In order for him to simply appear by

      video and have the Court see the sorry state to which his health has been

      reduced by the government’s negligence, he has to risk his life being

      dragged through two jails besides Inverness, one of which is not

      following coronavirus protocols either. This fails to satisfy the Sixth

      amendment right to counsel or the right to due process.

   12.Mr. Dibee remains seriously ill despite being told by medical at the jail

      that he is “cured” of coronavirus. I can tell from the many hours we

      have talked that he has significantly limited respiratory capacity. When

      he speaks, he is struggling for breath and yet the jail has proclaimed

      him free of disease and ready to go back into whatever unit they

      determine is appropriate. When I asked Mr. Dibee about the chest x-ray

      that would be necessary to exclude the possibility of pneumonia, Mr.

      Dibee laughed and told me there was no x-ray, they listened to his chest

      with a stethoscope for 10 seconds. He continues to be denied adequate

      medical care despite the extensive efforts of Court to assure such care.



      Respectfully submitted under penalty of perjury on January 7, 2021.


                   s/Matthew Schindler
                   Attorney for Joseph Dibee, OSB#964190

Page 5 – SUPPLEMENTAL DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF MOTION
FOR RELEASE
